Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are presently allowed.
The following is an examiner's statement of reasons for allowance: 
	The closet prior art, US 11,197,612 , discloses a biosensor using an array antenna, comprising at least two antenna elements that are spaced apart from each other along the lateral circumference of an object, a signal generator for generating a feed signal with a frequency sweep; a phase shifter for adjusting the phase of the feed signal and transmitting the feed signal to the at least two antenna elements; but fails to specifically teach that a controller for detecting the location of a target part inside the object based on the scattered electromagnetic field received in response to the electromagnetic waves radiated by sweeping the frequency and phase of the feed signal as defined in claim 1.
	Claims 2-15 are allowed because they depend on the allowed based claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm st workweek, and Monday & Thursday & Friday on 2nd workweek.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

March 14, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845